Exhibit 10.3

SECURITY AGREEMENT

This Security Agreement ("Agreement") is made and entered into as of March 31,
2001, by and between E-Loan, Inc., a Delaware corporation ("Company" or
"Debtor"), and The Charles Schwab Corporation, a Delaware corporation ("Secured
Party").

RECITALS

A. Concurrently with the execution of this Agreement the Company has executed
and delivered to Secured Party its Promissory Note in the principal amount of
$2,000,000, a copy of which is attached hereto as Exhibit A (the "Promissory
Note").

B. The Company and Secured Party desire to enter into this Agreement pursuant to
which the Company grants to the Secured Party a security interest in the
Collateral (as that term is hereinafter defined).

TERMS AND CONDITIONS

NOW, THEREFORE, the parties hereto agree as follows:

    Definitions
    .
    Specific Terms
    . As used in this Agreement, the following terms have the following
    meanings:
    
    "Account Debtor" means any Person who is or who may become obligated under,
    with respect to, or on account of, any account, Contract, general
    intangible, or negotiable collateral.
    
    "Code" means the California Uniform Commercial Code, as in effect from time
    to time.
    
    "Collateral" means all of Debtor's right, title and interest in and to each
    of the following:
    
     a. All Contracts, chattel paper, electronic chattel paper, lease
        agreements, conditional and installment sales contracts, other
        instruments or documents (which shall include any and all certificates
        of title and other such security instruments), evidencing both a debt
        and security interest in motor vehicles;
     b. All equipment, computer hardware and software, fixtures, securities,
        customer lists and other goods wherever located, now owned or hereafter
        acquired by Debtor, and any and all present and future tax refunds of
        any kind whatsoever to which Debtor is now or shall hereafter become
        entitled;
     c. All of Debtors Books; and
     d. All proceeds and products, whether tangible or intangible, of any of the
        foregoing, including proceeds of insurance covering any or all of the
        Collateral, and any and all accounts, general intangibles, negotiable
        collateral, money, deposit accounts, or other tangible or intangible
        property resulting from the sale, exchange, collection or other
        disposition of any of the foregoing, or any portion thereof or interest
        therein, and the proceeds thereof.
        
        PROVIDED, HOWEVER, that the Collateral set forth in items (c) and (d)
        shall not in any event include property included in the "Collateral"
        described in the Warehouse Credit Agreement dated as of June 24, 1998,
        as amended, among Cooper River Funding Inc., GE Capital Mortgage
        Services, Inc. and Borrower, or the property included in the
        "Collateral" described in the Master Loan and Security Agreement dated
        as of May 20, 1999 between Greenwich Capital Mortgage Services, Inc. and
        Borrower.
    
    "Contracts" means chattel paper, conditional or installment sales contracts,
    other instruments or documents arising from the financing of the purchase of
    motor vehicles evidencing both a debt and security interest in such motor
    vehicles.
    
    "Debtor's Books" means all of the Debtor's books and records including:
    ledgers; records indicating, summarizing, or evidencing the Debtor's
    properties or assets (including the Collateral) or liabilities; all
    information relating to the Debtor's business operations or financial
    condition; and all computer programs, disk or tape files, printouts, runs,
    or other computer prepared information.
    
    "Event of Default" means an Event of Default under the Promissory Note and
    any breach by Debtor of any provision of this Agreement.
    
    "Person" means an individual, partnership, corporation, limited liability
    company, business trust, joint stock company, trust, unincorporated
    association, joint venture, governmental authority or other entity of
    whatever nature.
    
    "Rights" means rights, remedies, powers, privileges and benefits.
    
    "Senior Indebtedness" means any sums due, owing or payable under, as a
    result of, or with respect to any warehouse, revolving or general lines of
    credit, regardless of the amount(s) or terms thereof, whether such credit
    facilities are now existing or are hereafter obtained by Debtor, for use
    primarily to fund, on a short-term or temporary basis, mortgage loans,
    automobile purchase and lease contracts, and other conditional or
    installment sale contracts or similar loan transactions, including, without
    limitation, the credit facilities provided to Debtor by Greenwich Capital
    Financial Products, Inc., GE Capital Mortgage Services, Inc., as security
    for Cooper River Funding Inc., and Bank One, NA, and any and all extensions,
    renewals, amendments and modifications thereto and replacements thereof and
    any similar facilities thereto.
    
    Other Definitional Provisions
    .
     a. All capitalized terms not otherwise defined in this Agreement shall have
        the same meanings as defined in Promissory Note or the Code.
     b. The words "hereof" and "hereunder" and words of similar import when used
        in this Agreement shall refer to this Agreement as a whole and not to
        any particular provision of this Agreement, and section, subsection,
        schedule and exhibit references are to this Agreement unless otherwise
        specified.

 1. Attachment of Security Interest. Debtor hereby grants and assigns to Secured
    Party a security interest (the "Security Interest") in and to the Collateral
    to secure payment by Debtor of the Promissory Note. In addition, the
    Security Interest thereby created shall attach immediately upon execution of
    this Agreement by Debtor and shall secure (a) any and all amendments,
    extensions, renewals of the Promissory Note; (b) strict performance and
    observance of all agreements, warranties and covenants contained in the
    Promissory Note and this Agreement; and (c) the repayment of all monies
    expended by Secured Party under the provisions hereof, with interest thereon
    from the date of expenditure at the highest lawful rate.
    Subordination of Security Interest
    . The Security Interest granted by Debtor to the Secured Party pursuant to
    this Agreement shall be subject, junior and subordinate to the Senior
    Indebtedness. At the request of Debtor, Secured Party agrees to promptly
    execute and delivery at any time and from time to time, as requested by the
    holders of the Senior Indebtedness, subordination agreements, on forms
    requested by the holder(s) of the Senior Indebtedness, and other evidence or
    agreements ratifying, confirming and/or consenting to the subordination of
    the Secured Party's Security Interest to the lien(s) in favor of the
    holder(s) of the Senior Indebtedness.
    Disposition of Collateral
    . Secured Party shall apply the proceeds of any sale or other disposition of
    the Collateral under this Section 6 in the following order: first, to the
    payment of all its expenses incurred in retaking, holding, and preparing any
    of the Collateral for sale or other disposition, in arranging for such sale
    or other disposition, and in actually selling or disposing of the same (all
    of which are part of the obligations secured by this Agreement); second,
    toward repayment of amounts expended by Secured Party under Section 6;
    third, toward payment of the balance of the obligations secured by this
    Agreement in such order and manner as Secured Party, in its discretion, may
    deem advisable, or as a court of competent jurisdiction may direct, fourth,
    to Debtor. If the proceeds are insufficient to pay the obligations secured
    by this Agreement in full, Debtor shall remain liable for any deficiency.
    The Collateral may be sold, transferred or otherwise disposed of by Debtor
    in the ordinary course of business for a fair consideration and upon
    commercial credit terms.
    Affirmative Covenants of Debtor
    . So long as any sums are due Secured Party under the Promissory Note or
    this Agreement, Debtor hereby covenants and agrees as follows:
    Corporate Existence, Etc.
    At all times to preserve and keep in full force and effect its corporate
    existence and rights and franchises material to its business.
    Insurance
    . To maintain or cause to be maintained, with financially sound and
    reputable insurers, insurance with respect to its properties and business
    against loss or damage of the kinds customarily insured against by
    corporations of established reputation engaged in the same or similar
    businesses and similarly situated, of such types and in such amounts as are
    customarily carried under similar circumstances by such other corporations.
    Every policy of insurance referred to in this Section shall contain an
    agreement by the insurer that it will not cancel such policy except after 30
    day's prior written notice to Secured Party.
    Inspection
    . To permit any authorized representatives designated by the Secured Party
    to visit and inspect any of the properties of the Debtor and Debtor's Books,
    and to make copies and take extracts therefrom, and to discuss Debtor's
    affairs, finances and accounts with its officers and independent public
    accountants, all at such reasonable times during normal business hours and
    as often as may be reasonably requested.
    Compliance with Laws, Etc.
    To exercise due diligence in order to comply with the requirements of all
    applicable laws, rules, regulations and orders of any governmental
    authority, noncompliance with which would materially and adversely affect
    the business, properties, assets, operations or condition (financial or
    otherwise) of Debtor.
    Notice of Default under Senior Indebtedness
    . Debtor shall promptly deliver to Secured Party any written notice which it
    receives from any holder(s) of the Senior Indebtedness of any claim of
    breach or default under the Senior Indebtedness or of any event or
    occurrence which with notice or the passage of time, or both, constitutes or
    may constitute a breach or default under the Senior Indebtedness.
    Attachment of Collateral; Litigation
    . Debtor shall immediately notify Secured Party of any attachment or other
    legal process levied against the Collateral and the commencement, or
    threatened commencement, of any legal action against Debtor and/or the
    Collateral.
    Consents and Approvals.
    At Debtor's expense and Secured Party's request, before or after an Event of
    Default, Debtor shall file or cause to be filed such applications and take
    such other actions as Secured Party may request to obtain the consent or
    approval of any governmental authority to Secured Party's Rights hereunder,
    including, without limitation, the right to sell all the Collateral upon an
    Event of Default without additional consent or approval from such
    governmental authority (and, because Debtor agrees that Secured Party's
    remedies at law for failure of Debtor to comply with this provision would be
    inadequate and that such failure would not be adequately compensable in
    damages, Debtor agrees that its covenants in this provision may be
    specifically enforced).

    Remedies in Favor of Secured Parties
    . Upon the occurrence of an Event of Default, the Secured Party shall have
    the following rights and remedies:
    Statutory Rights
    . The Secured Party shall have all rights and remedies afforded a secured
    party by the chapter on "Default" of Division 9 of the Code, in addition to
    the rights and remedies provided in this Agreement or otherwise permitted by
    law.
    Notice to Account Debtors
    . The Secured Party may, after the occurrence and during the continuance of
    an Event of Default, (a) notify Account Debtors that the Collateral has been
    assigned to the Secured Party and that the Secured Party has a security
    interest therein, and (b) collect the accounts, Contracts, general
    intangibles, and negotiable collateral directly from the Account Debtors and
    charge the collection costs and expenses to the Company. Debtor agrees that
    it will hold in trust for the Secured Party, as the Secured Party trustee,
    any collections that it receives and immediately will deliver said
    collections to the Secured Party in their original form as received by
    Debtor.
    Remedies Cumulative
    . The rights and remedies of the Secured Party under this Agreement shall be
    cumulative. The Secured Party shall have all other rights and remedies not
    inconsistent herewith as provided under the Code, by law, or in equity. No
    exercise by Secured Party of one right or remedy shall be deemed an
    election, and no waiver by Secured Party of any Event of Default shall be
    deemed a continuing waiver. No delay by the Secured Party shall constitute a
    waiver, election, or acquiescence by it.

    Financing Statement
    . Debtor shall sign and execute alone or with the Secured Party any
    financing statements, notices or other document or procure any document
    reasonably requested by the Secured Party in order to create, perfect or
    continue the security interest created by this Agreement.
    Waiver of Demand, Etc.
    Debtor hereby expressly waives demand, presentment, protest and notice of
    protest and notice of dishonor with respect to any and all instruments and
    commercial paper, included in or evidencing any of the obligations, and any
    and all other demands and notices of any kind or nature whatsoever with
    respect to the obligations and this Agreement, except such as are expressly
    provided for herein. No notice to or demand on Debtor which the Secured
    Party may elect to give shall entitle Debtor to any other or further notice
    or demand in the same, similar or other circumstances.
    Indemnification
    . Debtor hereby assumes all liability for the Collateral, for the Security
    Interest, and for any use, possession, maintenance, and management of, all
    or any of the Collateral, including, without limitation, any taxes arising
    as a result of, or in connection with, the transactions contemplated herein,
    and agrees to assume liability for, and to indemnify and hold Secured Party
    harmless from and against, any and all claims, causes of action, or
    liability, for injuries to or deaths of persons and damage to property,
    howsoever arising from or incident to such use, possession, maintenance, and
    management, whether such persons be agents or employees of Debtor or of
    third parties, or such damage be to property of Debtor or of others. Debtor
    agrees to indemnify, save, and hold Secured Party harmless from and against,
    and covenants to defend Secured Party against, any and all losses, damages,
    claims, costs, penalties, liabilities, and expenses, including, without
    limitation, court costs and reasonable attorneys' fees, howsoever arising or
    incurred because of, incident to, or with respect to Collateral or any use,
    possession, maintenance, or management thereof (a "
    Claim
    "). In the event that any Claim is brought against Secured Party, Secured
    Party agrees to give prompt written notice to Debtor with respect to same,
    together with a copy of such claim, and so long as no Event of Default shall
    have occurred and be continuing, Debtor shall have the right in good faith
    and by appropriate proceedings to defend Secured Party against such Claim
    and employ counsel acceptable to Secured Party to conduct such defense (at
    Debtor's sole expense) so long as such defense shall not involve any danger
    of the foreclosure, sale, forfeiture or loss, or imposition of any Lien,
    other than a Permitted Lien, on any part of the Collateral, or subject
    Secured Party to criminal liability. Should Debtor elect to engage its own
    counsel acceptable to Secured Party, Secured Party may continue to
    participate in the defense of any such claim and will retain the right to
    settle any such matter on terms and conditions satisfactory to Secured Party
    and Debtor. All such settlements shall be paid by and remain the sole
    responsibility of Debtor. In the event Debtor does not accept the defense of
    the Claim as provided above, Secured Party shall have the right to defend
    against such Claim, in its sole discretion, and pursue its rights hereunder.
    Notices
    . All notices or other written communications required or permitted to be
    given by Agreement shall be deemed given if personally delivered or five (5)
    days after it has been sent (the date of posting shall be considered as the
    first day and there shall be excluded any Sundays, legal holidays or other
    days upon which the United States mail generally is not delivered) by United
    States registered or certified mail, postage prepaid, property addressed to
    the party to receive the notice at the following address or any other
    address given to the other party in the manner provided by this Section 10:

    If to Secured Party:
    
    The Charles Schwab Corporation
    101 Montgomery Street
    San Francisco, California 94104
    Attention: Christopher V. Dodds
    
     
    
     
    
    With a copy to:
    
    Howard, Rice, Nemerovski, Canady, Falk & Rabkin, A Professional Corporation
    Three Embarcadero Center, Seventh Floor
    San Francisco, California 94111
    Attention: Lawrence B. Rabkin, Esq.
    
    If to the Debtor:
    
    E-Loan, Inc.
    5875 Arnold Road, Suite 100
    Dublin, California 94568
    Attention: Joseph J. Kennedy
    
    With a copy to:
    
    Allen Matkins Leck Gamble & Mallory, LLP
    333 Bush Street, Suite 1700
    San Francisco, California 94104
    Attention: Roger S. Mertz, Esq.

    Severability
    . If any provision of this Agreement is determined to be invalid or
    unenforceable, the provision shall be deemed to be severable from the
    remainder of this Agreement and shall not cause the invalidity or
    unenforceability of the remainder of this Agreement.
    Attorneys' Fees and Litigation Costs
    . If any legal action or other proceeding is brought for the enforcement of
    this Agreement, or because of an alleged dispute, breach, default or
    misrepresentation in connection with any provision of this Agreement, the
    successful or prevailing party shall be entitled to recover reasonable
    attorneys' fees and other costs incurred in that action or proceeding, in
    addition to any other relief to which it may be entitled.
    Governing Law
    . This Agreement shall be governed by, interpreted under, and construed and
    enforced in accordance with the internal laws, and not the laws pertaining
    to conflicts or choice of laws, of the State of California applicable to
    agreements made and to be performed wholly within the State of California.
    Captions
    . The captions of the sections and subsections of this Agreement are
    included for reference purposes only and are not intended to be a part of
    the Agreement or in any way to define, limit or describe the scope or intent
    of the particular provision to which they refer.
    Counterparts
    . This Agreement may be executed in one or more counterparts, each of which
    shall be deemed an original, but all of which together shall constitute one
    and the same instrument.
    Entire Agreement; Amendment
    . This Agreement contains the entire understanding between the parties with
    respect to the subject matter hereof and supersedes any and all prior and
    contemporaneous written or oral negotiations and agreements between them
    regarding the subject matter hereof. This Agreement may be amended only in a
    writing signed by both of the parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above mentioned.

"COMPANY" or "DEBTOR"

E-Loan, Inc., a Delaware corporation

By: /s/ Joseph J. Kennedy
Joseph J. Kennedy, President and Chief Operating Officer

By: /s/ Matt Roberts
Matthew Roberts, Secretary

"SECURED PARTY"

The Charles Schwab Corporation,
a Delaware corporation

By: /s/ Chris Dodds
Executive Vice President and Chief
Financial Officer

By: Chris Dodds
Title: EVP, CFO


 

 








--------------------------------------------------------------------------------






